Citation Nr: 0412385	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  96-00 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
typhus.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and SM.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1994 and April 1995 rating 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the February 
1994 rating decision, the RO denied service connection for 
typhus.  In the April 1995 rating decision, the RO continued 
the 30 percent evaluation for hysterical neurosis (now 
reclassified as post-traumatic stress disorder) and denied a 
total rating for compensation based upon individual 
unemployability.

In September 1996, the RO granted a 50 percent evaluation for 
hysterical neurosis, effective July 18, 1994.


REMAND

In an August 1998 decision, the Board denied service 
connection for typhus and remanded claims for entitlement to 
an evaluation in excess of 50 percent for hysterical neurosis 
and entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  The 
Board had determined that the claim for service connection 
for residuals of typhus was not well grounded.  As to the 
claims for increased evaluations, including the total rating 
for compensation based upon individual unemployability, the 
Board remanded those issues for additional development and 
adjudicative action.  

The veteran appealed the August 1998 decision that denied 
service connection for residuals of typhus to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2000 order, the Court vacated the August 1998 
decision as to the denial of service connection for typhus 
and remanded the veteran's claim back to the Board for 
readjudication under the Veterans Claims Assistance Act of 
2000 (VCAA).  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In August 2001, the Board remanded the claim for service 
connection for residuals of typhus for additional development 
and adjudicative action in compliance with the December 2000 
Court Order.  The Board noted that the RO was still working 
on complying with the August 1998 remand of the issues of 
entitlement to an evaluation in excess of 50 percent for 
hysterical neurosis and entitlement to a total rating for 
compensation based upon individual unemployability.  The case 
has been returned to the Board for further appellate review.

The veteran, through his representative, has asserted that VA 
has failed to ensure that the veteran had received the 
specific requirements of the VCAA.  Specifically, the veteran 
pointed out that under Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."

He avers this had not been done and that the Board is 
"obligated to remand this appeal on this ground and remand 
the matter for re-adjudication after compliance with 
38 U.S.C.A. § 5103(a)."

The Board notes that there are some deficiencies in the VCAA 
letters sent in October 2001 and May 2003.  The October 2001 
letter addressed the claim for service connection for 
residuals of typhus and the May 2003 letter addressed all 
three claims on appeal.  In neither letter is it clear which 
information and evidence the veteran was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with his claims for service 
connection and increased evaluations (which includes a claim 
for total rating for compensation based upon individual 
unemployability).  For example, in the October 2001 letter, 
the RO stated the following:

The law states that we must make 
reasonable efforts to help you get 
evidence necessary to support your claim.  
We will try to help you get such things 
as medical records, employment records, 
or records from other Federal agencies.  
You must give us enough information about 
these records so that we can request them 
from the person or agency who has them.  
It's still your responsibility to make 
sure these records are received by us.

In the May 2003 letter, the RO stated the following:

VA is responsible for getting the 
following evidence:
?	VA examination reports and VA 
treatment reports



On your behalf, VA will make reasonable 
efforts to get the following evidence:
?	Any evidence that you inform us of, 
provided you provide any necessary 
release for such information/records 
and a valid current address

(Bold in original).

VA is responsible for obtaining records from all federal 
agencies-not just VA.  The May 2003 letter would imply that 
VA is responsible for obtaining only VA records, as opposed 
to records from all federal agencies, such as the military 
and the Social Security Administration.  The October 2001 
letter is vague as to VA's responsibilities versus the 
veteran's responsibilities for obtaining evidence.  While 
these two letters inform the veteran that VA has a duty to 
obtain certain records, neither clearly explain specifically 
what information and evidence the veteran was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf in connection with his claims.

As to the claim for an evaluation in excess of 50 percent for 
post-traumatic stress disorder, the May 2003 letter informed 
the veteran that the evidence necessary to substantiate his 
claim would be "[e]vidence of increased severity of your 
PTSD."  In the VCAA letter, the veteran should be provided 
with the criteria for evaluations in excess of 50 percent, as 
that informs him of the evidence necessary to substantiate 
his claim for an evaluation in excess of 50 percent, as that 
would inform the veteran of the evidence necessary to 
substantiate his claim for entitlement to an evaluation in 
excess of 50 percent for post-traumatic stress disorder.

Finally, the veteran has not been requested to provide any 
evidence in his possession that pertains to the claims.  See 
38 C.F.R. § 3.159(b)(1) (2003).  

Thus, the Board finds that the veteran must be provided with 
the above notices prior to its consideration of the veteran's 
claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for (i) entitlement to service connection 
for residuals of typhus; (ii) entitlement 
to an evaluation in excess of 50 percent 
for post-traumatic stress disorder; and 
(iii) entitlement to a total rating for 
compensation based upon individual 
unemployability and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should readjudicate the claims 
for (i) entitlement to service connection 
for residuals of typhus; (ii) entitlement 
to an evaluation in excess of 50 percent 
for post-traumatic stress disorder; and 
(iii) entitlement to a total rating for 
compensation based upon individual 
unemployability.  The Board notes that 
the veteran has submitted additional 
evidence, which was received in September 
2003.  

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


